                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                                DELTA DIVISION

DAVID JONES                                                                    PLAINTIFF
#2024693

v.                                 No: 2:20-cv-00039 JM


DOE                                                                          DEFENDANT

                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice.

       DATED this 6th day of April, 2020.


                                                   UNITED STATES DISTRICT JUDGE
